
	
		I
		112th CONGRESS
		1st Session
		H. R. 115
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the
		  maximum age for children eligible for medical care under the CHAMPVA
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 CHAMPVA Children’s Protection Act of
			 2011.
		2.Increase of
			 maximum age for children eligible for medical care under CHAMPVA
			 program
			(a)IncreaseSection 1781(c) of title 38, United States Code, is amended—
				(1)by striking
			 twenty-three and inserting twenty-six; and
				(2)by striking
			 twenty-third birthday and inserting twenty-sixth
			 birthday.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to medical care provided on or after the date of the enactment of this
			 Act.
			
